People v Williams (2017 NY Slip Op 03876)





People v Williams


2017 NY Slip Op 03876


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Friedman, J.P., Moskowitz, Manzanet-Daniels, Kapnick, Webber, JJ.


3998 3788/13

[*1]The People of the State of New York, Respondent,
vLevonne Williams, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David Klem of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Rebecca Hausner of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered February 26, 2014, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations, including its evaluation of alleged
inconsistencies in testimony (see People v Prochilo , 41 NY2d 759, 761 [1977]). The evidence credited by the court established reasonable suspicion for a stop and frisk.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK